151 F.3d 1024
128 Ed. Law Rep. 650
Albert D'Auriziov.Borough of Palisades Park, Board of Education of PalisadesPark, William Maresca, as Mayor of Palisades Park, PaulAlbanese, as member of Borough Council, Michael DeBartolo,as a member of Board of Education, Virginia DeBartolo, as aBorough Official, Mary Beth Cottrell, as a member of Boardof Education, Robert Carney, as a member of Board ofEducation, Carol Killion, as a member of Board of Education,Francis Valenzuela, as a member of Board of
NO. 97-5280
United States Court of Appeals,Third Circuit.
April 2, 1998

1
Appeal From:  D.N.J. ,No.93cv04417 , 963 F.Supp. 378, 963 F.Supp. 387


2
Affirmed.